internal_revenue_service number release date index number ---------------------------- ------------------------------------------------------------ ---------------- ---------------------------------- --------------------------- department of the treasury washington dc person to contact ----------------------------- id no ------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc psi b04 - plr-145149-04 date april - re -------------------------------------- legend date date grantor_trust son son son child child dollar_figurex bank county state state statute state statute dear ------------------ ---------------- -------------------------- ---------------------- ------------------------------------------------------------------ -------------------------- -------------------- --------------------- ------------------------- ------------------------ --------------- -------------------------------- ------------------------ -------- --------------------------------------------- --------------------------------------------- this is in response to correspondence dated date and prior correspondence requesting rulings regarding the estate gift and generation-skipping_transfer gst tax consequences of a proposed exercise of a limited_power_of_appointment plr-142866-03 the facts submitted and representations made are as follows grantor died on date a date prior to date under sec_5 of grantor’s will grantor created four irrevocable testamentary trusts for the benefit of the grantor’s children the will provided that the initial trustees were son son and son upon the death of the second to die of the co-trustees a bank was to become co-trustee of the trusts with the remaining individual trustee it is represented that the situs of the trusts is state sec_5 of the will provides that at any time during the term of the respective sec_5 of the will provides that in the event of the death of a child of trusts for a child of grantor’s and with the consent and approval of the trustees the share allotted to such child or any part thereof may be distributed to the then spouse and living descendants of such child in the proportions as such child shall direct grantor’s prior to the complete distribution of the share designated for such child then upon such child’s death or upon grantor’s death if subsequent such share or the remainder thereof shall be distributed to the surviving_spouse and the then living descendants of such child in the manner and proportions as such child shall have by written appointment or by will designated and if such appointment shall not have been made by such child then the same shall be distributed per stirpes to then living descendants if any of such child or if none then to the heirs-at-law of such child one of the trusts trust was created for the benefit of son on date son executed and filed in the real_property records of county a partial_release of power_of_appointment renouncing any power to appoint or direct the disposition of any life_insurance now owned or hereafter acquired by trust and further renounced any right to appoint any property of any kind held in trust to his spouse custodian pursuant to the special_power_of_appointment granted under sec_5 of grantor’s will pursuant to sec_1 of the proposed appointment upon son 1’s death trust will be divided into two separate trusts one for each of son 1’s children child and child each primary beneficiary and his her descendants these trusts are referred to as exempt descendant’s trusts bank is nominated as trustee of all trusts created under the appointment distributions out of income and principal to the primary beneficiary for the health education maintenance and support of such person additionally the trustee in its sole judgment may make distributions out of income and principal to descendants of the son proposes to execute an appointment of property proposed appointment trust is currently valued at dollar_figurex and son and son are trustees and bank is a sec_2 provides that the trustee in its sole discretion may make sec_2 grants each primary beneficiary a special_power_of_appointment to sec_2 provides that except as otherwise provided herein each trust held plr-142866-03 primary beneficiary who were living at the date of death of son for health education maintenance and support provided that the primary beneficiary gives his or her consent to such distributions appoint outright or in trust all or part of the property in his or her trust to any one or more of the descendants of son other than the appointing primary beneficiary that may be exercised during life or at the primary beneficiary’s death under state statute in exercising a power_of_appointment a donee may make appointments that create in the objects of the power additional powers of appointment pursuant to sec_2 no power shall be exercised over any property over which a power has been previously exercised to cause or permit the vesting of any property or interest in property or the termination of any trust to be postponed for a period beyond the perpetuities period applicable to the grantor of the original trust under the will and administered under sec_2 shall continue for the lifetime of its primary beneficiary as a single trust until the primary beneficiary’s death upon the death of the primary beneficiary the trust estate shall be distributed in accordance with the primary beneficiary’s properly exercised special_power_of_appointment if the primary beneficiary fails to exercise such power or if the power fails to dispose_of the entire trust estate all of the remaining unappointed property of the trust shall be allocated per stirpes among the primary beneficiary’s then living descendants who were also living at son 1’s death or in the event the primary beneficiary is not a child of son and if no descendant of the primary beneficiary is then living such property shall be allocated per stirpes among the then living descendants of the nearest lineal ancestor of the primary beneficiary who is also a descendant of son and who has descendants then living and who were also living at son 1’s death if none of son 1’s descendants are then living such property shall be distributed to son 1’s heirs at law who were also living at son 1’s death which is allocated to a descendant of son under the preceding sentence shall remain in trust and such share shall be administered by the trustee as a separate exempt descendant’s trust under sec_2 for the benefit of the descendant to whom it is allocated provided however that any share allocable to a person who is the primary beneficiary of a_trust then being held and administered under sec_2 shall be added to the principal of such existing trust and held and administered as a part thereof pursuant to sec_2 each share of the unappointed property of the trust pursuant to sec_5 notwithstanding any other provision in the document each pursuant to sec_4 a primary beneficiary may become a trustee under state plr-142866-03 statute a trustee is prevented from making unreasonable distributions to himself outside the limits placed by an ascertainable_standard trust created hereunder whether by son 1’s exercise of his power_of_appointment granted to him under grantor’s will or by exercise of a power_of_appointment granted to the primary beneficiary of each exempt descendant’s trust shall unless earlier terminated continue for not longer than the eleventh day preceding the date which is twenty-one years after the death of the last to die of the descendants of grantor who were living at the time of his death all of the remaining unappointed property shall immediately vest in and be distributed outright to the primary beneficiary of the trust pursuant to section the appointment made by son shall be effective at son you have requested the following rulings 1’s death the trust is exempt from generation-skipping tax because it was irrevocable on or before date and because no additions either actual or constructive were made to trust after that date son 1’s exercise of the proposed appointment will not cause the property to be includible in his estate under sec_2041 of the internal_revenue_code assets appointed from the trust to the exempt descendant’s trusts under the proposed appointment will continue to be exempt from gst tax under sec_2601 the power_of_appointment granted to each primary beneficiary of a_trust created under the proposed appointment qualifies as a special_power_of_appointment as defined in applicable regulations under sec_2041and sec_2514 the existence exercise or partial or complete release of the special powers of appointment granted to the primary beneficiaries under the proposed appointment will not result in the inclusion of the value of any assets of the trusts created thereunder in the gross estates of any of the primary beneficiaries under sec_2041 or sec_2041 the existence exercise or partial or complete release of the special powers of appointment granted to the primary beneficiaries under the proposed appointment will not constitute a transfer by any primary beneficiary of any of the trusts created thereunder that will be subject_to federal gift_tax under sec_2501 plr-142866-03 trusts created by the exercise or failure to exercise the primary beneficiary’s special_power_of_appointment granted in the proposed appointment will be exempt from gst tax under sec_2601 trusts continued or held in further trust pursuant to the provisions set forth in the proposed appointment will be exempt from gst tax under sec_2601 issues and sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent by will or by a disposition which of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 sec_2036 or sec_2037 exercises a power_of_appointment created after date by creating another power_of_appointment which under applicable local law can be validly exercised so as to postpone the vesting of any estate or interest in such property or suspend the absolute ownership or power of alienation of such property for a period ascertainable without regard to the date of the creation of the first power sec_2501 imposes a tax for each calendar_year on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2514 provides that for gift_tax purposes the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individual possessing the power sec_2041 and sec_2514 provide that the term general_power_of_appointment means a power which is exercisable in favor of the individual possessing the power his estate his creditors or the creditors of his estate sec_2041 and sec_2514 provide that a power to consume invade or appropriate property for the benefit of the possessor that is limited by an ascertainable_standard plr-142866-03 relating to the health education support or maintenance of the possessor is not a general_power_of_appointment sec_20_2041-1 of the estate_tax regulations and sec_25_2514-1 of the gift_tax regulations provide that a power_of_appointment is not a general power if by its terms it is either a exercisable only in favor of one or more designated persons or classes other than the possessor or his creditors or the possessor's estate or the creditors of his estate or b expressly not exercisable in favor of the possessor or his creditors or the posessor's estate or the creditors of his estate exercisable only in favor of son’s living descendants thus under sec_2041 and sec_2514 son 1’s power_of_appointment is not a general_power_of_appointment accordingly we conclude that son 1’s exercise of the proposed appointment will not cause the property in trust to be included in his estate under sec_2041 the power_of_appointment granted to son under sec_5 of grantor’s will is pursuant to the proposed appointment at son 1’s death the assets in trust will be appointed to two trusts for his children the exempt descendant’s trusts each primary beneficiary of the exempt descendant’s trust is granted a power_of_appointment over the assets in his her respective trust these powers of appointment are exercisable only in favor of son 1’s descendants excluding the powerholder we conclude that these powers are not general powers of appointment under sec_2041 and sec_2514 and accordingly the existence exercise or partial or complete release of the special powers of appointment granted to the primary beneficiaries under the proposed appointment will not result in the inclusion of the value of any assets of the trusts created thereunder in the gross estates of the primary beneficiaries under sec_2041 and will not constitute a transfer by any primary beneficiary of any of the trusts created thereunder that will be subject_to federal gift_tax under sec_2501 issues and sec_2601 imposes a tax on each generation skipping transfer under b a of the tax_reform_act_of_1986 act and ' b i of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that the transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in ' b ii b or c relating to property includible in the grantor s gross_estate under and plr-142866-03 sec_26_2601-1 provides that where any portion of a_trust remains in the trust after the release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or chapter the value of the entire portion of the trust subject_to the power that was released exercised or lapsed will be treated as an addition to the trust the creator of the power will be considered the transferor of the addition except to the extent that the release exercise or lapse of the power is treated as a taxable transfer under chapter or chapter in the latter case the transferor for purposes of chapter or chapter is the transferor for purposes of chapter sec_26_2601-1 provides that the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment as defined in sec_2041 will not be treated as an addition to a_trust if the power_of_appointment was created in an irrevocable_trust that is not subject_to chapter because the trust was irrevocable on date and in the case of an exercise the power_of_appointment is not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years if a power is exercised by creating another power it will be deemed to be exercised to whatever extent the second power may be exercised trust was irrevocable on or before date and it is represented that there have been no additions constructive or otherwise to trust after date accordingly trust is exempt from the generation-skipping_transfer_tax the power_of_appointment granted to son under trust was created in an irrevocable_trust that is not subject_to chapter because it was irrevocable on date son 1’s power_of_appointment is not a general_power_of_appointment under sec_2041 son proposes to exercise his special_power_of_appointment over trust by appointing the property to two trusts exempt descendant’s trusts one to benefit child and his her descendants and one to benefit child and his her descendants the exempt descendant’s trusts will terminate no later than twenty-one years after the death of the last to die of the descendants of decedent who were living at the death of decedent the proposed exercise of son 1’s power_of_appointment will not postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of trust extending beyond any life in being at the date of creation of trust plus a period of twenty-one years therefore the release exercise or lapse of son 1’s power_of_appointment will not constitute a constructive_addition to trust accordingly we conclude that the assets appointed from trust to the exempt descendant’s trusts under the proposed appointment will continue to be exempt from gst tax under sec_2601 in plr-142866-03 addition we conclude that trusts continued or held in further trust pursuant to the provisions set forth in the proposed appointment will be exempt form gst tax under sec_2601 each primary beneficiary is granted a power_of_appointment in the proposed appointment these powers of appointment are exercisable only in favor of son 1’s descendants not including the appointing primary beneficiary further these powers cannot be exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in each exempt descendant’s trusts for a period measured from the date of creation of trust extending beyond any life in being at the date of creation of trust plus a period of twenty-one years accordingly we conclude that the trusts created by exercise of the special_power_of_appointment granted to the primary beneficiaries in the proposed appointment will be exempt from gst tax under sec_2601 except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 sincerely yours provides that it may not be used or cited as precedent enclosure copy for sec_6110 purposes lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs and special industries
